Citation Nr: 0026292	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-32 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service connected 
psoriasis vulgaris.

2.  Entitlement to an increased disability rating for 
psoriasis vulgaris, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision, in which the 
San Juan, Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) denied claims for 
service connection for a nervous condition, an evaluation in 
excess of 10 percent for psoriasis and entitlement to non- 
service connected pension.  In a decision dated in September 
1996, the RO granted a 30 percent rating for psoriasis as 
well as the claim for non- service connected pension.

By decision dated on June 2, 1998, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder as well as an evaluation in excess of 30 
percent for psoriasis vulgaris.  The veteran subsequently 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  On October 12, 
1999, the Court issued an order vacating the Board's decision 
and remanding the claim for translation of certain documents 
pursuant to a joint motion for remand.  In June 2000, the 
veteran submitted medical evidence which had not previously 
been considered by the RO as well as a waiver of RO 
consideration of this evidence in the first instance.  The 
Board will proceed accordingly.  See 38 C.F.R. § 20.1304(c) 
(1999).

The claim for entitlement to an increased rating for 
psoriasis vulgaris is addressed in the remand appended to 
this decision.



FINDINGS OF FACT

1.  The veteran has presented competent medical opinion that 
he manifests an acquired psychiatric disorder secondary to 
his service connected psoriasis vulgaris.

2.  The veteran's claim for service connection for an 
acquired psychiatric disorder as secondary to service 
connected psoriasis vulgaris is plausible, and VA has a 
further duty to assist him in the development of his claim.

CONCLUSION OF LAW

The claim of entitlement to service connection for service 
connection for an acquired psychiatric disorder as secondary 
to service connected psoriasis vulgaris is well grounded, and 
VA has a further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he manifests an acquired 
psychiatric disorder which results from his service connected 
psoriasis vulgaris.  He does not claim that his psychiatric 
disorder was incurred in service.  According to his 
statements and testimony of record, he complains of feelings 
of rejection, shame, anger, bitterness, social avoidance and 
sense of worthlessness which he relates as secondary to his 
service connected psoriasis vulgaris.  In support of his 
claim, he has submitted a July 2000 psychiatric report 
written by R.H.M., M.D., which includes opinion that he 
manifests a dysthymic disorder with anxious features as a 
"direct cause of his dermatological condition."

Based upon the above, the Board is of the opinion that the 
veteran has submitted a plausible claim for service 
connection for an acquired psychiatric disorder as secondary 
to service connected psoriasis vulgaris.  Allen v. Brown, 
7 Vet.App. 439, 448 (1995); 38 C.F.R. § 3.310(a) (1999) 
(service connection may be established on a secondary basis 
for "any additional impairment of earning capacity resulting 
from an already service connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service connected 
condition").  However, the Board notes that a previous VA 
mental disorders examination, with benefit of review of the 
claims folder, offered opinion that "[the veteran's] N.P. 
[neuropsychiatric] disorder is not related to his S/C 
[service connected] Psoriasis condition."

As addressed in the remand below, the Board is of the opinion 
that additional development of this claim is necessary prior 
to any further adjudication.

ORDER

The claim for service connection for an acquired psychiatric 
disorder as secondary to service connected psoriasis vulgaris 
is well grounded.  To this extent only, the appeal is 
granted.

REMAND

As the claim of claim of entitlement to service connection 
for an acquired psychiatric disorder as secondary to service 
connected psoriasis vulgaris is well grounded, VA may 
undertake development to assist the veteran in developing 
facts pertinent to his claim.  Morton v. West, 12 Vet.App. 
477, 486 (1999).  The Board is of the opinion that the RO 
should contact Dr. R.H.M. and request copies of all records 
that he relied upon in preparing his July 2000 psychiatric 
report.  Thereafter, the RO should schedule the veteran for 
VA psychiatric examination, with benefit of review of the 
claims folder, in order to determine nature and etiology of 
his psychiatric disorder(s).

The Board will defer consideration of the claim for 
entitlement to an increased rating for psoriasis vulgaris 
until completion of the VA psychiatric examination.  See 
generally 38 C.F.R. § 4.118, Diagnostic Code 7816 (1999) (a 
50 percent rating for eczema requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the veteran's current VA 
and private clinical records, to include copies of 
all records relied upon by Dr. R.H.M. in preparing 
his July 2000 psychiatric report.  All records 
obtained should be associated with the claims 
folder.

2.  The veteran is hereby advised of his right to submit 
additional evidence and argument on the matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

3.  Following the receipt of any additional 
records, the veteran should be afforded VA 
examination by a specialist in psychiatry in order 
to determine whether the nature and etiology of 
his acquired psychiatric disorder(s).  The 
examiner should review the contents of the claims 
file, and obtain relevant history from the 
veteran.  Following the examination, the examiner 
should express opinion as to the following 
questions: (1) What are the current psychiatric 
diagnoses; (2) Is it at least as likely as not 
that the veteran manifests an acquired psychiatric 
disorder as secondary to his service connected 
psoriasis vulgaris? and (3) Is it at least as 
likely as not that the veteran manifests any 
nervous manifestations as a result of his service 
connected psoriasis vulgaris?

The examiner must provide a rationale for the 
opinions expressed.  If an opinion cannot be 
medically determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  The claims folder 
and a copy of this remand should be made available 
to the examiner.

4.  The veteran is hereby advised that, in the 
event he fails to report for his scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

5.  Following the completion of the above, the RO 
should readjudicate the claims of service 
connection for an acquired psychiatric disorder as 
secondary to service connected psoriasis vulgaris 
as well as entitlement to an increased rating for 
psoriasis vulgaris.  Consideration should be given 
to all the evidence of record, to include any 
additional evidence obtained pursuant to this 
remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the veteran and his representative 
should be furnished a Supplemental Statement of 
the Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


- 2 -


